Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/22 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #12, is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Chang et al., (U.S. Pat. No, 9,331,074), hereinafter referred to as "Chang".

Chang shows, with respect to claim #12, a device comprising: a semiconductor substrate (fig. #1a, item 10) (column #2, line 40-41); isolation regions (fig. #1a, item 50) over a bulk portion of the semiconductor substrate (column #3, line 23-28); a semiconductor fin (fig. #1a, item 20) protruding higher than top surfaces of the isolation regions (column #3, line 36-39), wherein the semiconductor fin has a first lengthwise direction (Below, Fig. EM1, item FLD); and a dielectric dummy fin (fig. #1a, item 60) protruding higher than the top surfaces of the isolation regions (column #4, line 64-67), wherein the dielectric dummy fin has a second lengthwise direction (Below, Fig. EM1, item WSP) parallel to the first lengthwise direction, wherein the dielectric dummy fin has a top width (Fig. #1a, item W3) and a bottom width (Fig. #1a, item W4) greater than the top width, with the top width and the bottom width being measured in a widthwise direction perpendicular to the first lengthwise direction (column #4, line 50-58).
[AltContent: arrow][AltContent: ][AltContent: textbox (Width of Separation Plug; #WSP)][AltContent: textbox (Fig. EM1)][AltContent: textbox (Fin First lengthwise direction; #FLD)][AltContent: ]
    PNG
    media_image1.png
    328
    503
    media_image1.png
    Greyscale



Chang shows, with respect to claim #13, a device wherein the dielectric dummy fin is tapered, and from a bottom end of the dielectric dummy fin to a top end of the dielectric dummy fin, widths of the dielectric dummy fin reduce continuously (column #4, line 50-58).
Chang shows, with respect to claim #15, a device further comprising: a gate stack (Fig. #1a, consisting of items 40 and 30) extending on a top surface and sidewalls of the semiconductor fin (Fig. #1a, item 20); and a gate isolation region (Fig. #1a, item 30) over and contacting the dielectric dummy fin, wherein a first sidewall of the gate isolation region contacts a second sidewall of the gate stack (column #3, line 36-39).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method/device wherein as semiconductor stack/strip are located between isolation regions and forming a dielectric dummy structure/fin that protrudes higher that the isolation region, (Cho et al., 2014/0117426; FUMITAKE, 2015/0311311; Xie et al., 2019/0074224; Ching et al., 2019/0067444), it fails to teach either collectively or alone, wherein etching the dielectric dummy fin so that a top width of the dielectric dummy fin is smaller than a bottom width of the dielectric dummy fin, wherein the dielectric dummy fin has a second lengthwise direction parallel to the first lengthwise direction, wherein the dielectric dummy fin has a top width and a bottom width greater than the top width, with the top width and the bottom width being measured in a widthwise direction perpendicular to the first lengthwise direction and a first top surface of the dielectric dummy fin is lower than second top surfaces of the first protruding semiconductor fin and the second protruding semiconductor fin

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-11, 18- 20 are allowed.
Claim #1 
A distance between the cathode layer of the first sub-pixel unit and the anode layer of the first sub-pixel unit is a first distance, a distance between the cathode layer of the fourth sub-pixel unit and the anode layer of the fourth sub-pixel unit is a fourth distance, and the first distance is larger than the fourth distance
Claim #18
A first top surface of the dielectric dummy fin is lower than second top surfaces of the first protruding semiconductor fin and the second protruding semiconductor fin.

Claims #14, 16, 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim #14
The dielectric dummy fin has a first top surface lower than a second top surface of the semiconductor fin.
Claim #16
The slanted-and-straight bottom surface has at least a portion lower than a bottom of the dielectric dummy fin, and the gate isolation region contacts an additional sidewall of the dielectric dummy fin.
Claim #17
The dielectric dummy fin comprises a plurality of sub- layers, with outer sub-layers of the plurality of sub-layers having opposing portions on opposing sides of the respective inner sub-layers of the plurality of sub-layers,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
05/27/2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898